Title: To James Madison from Robert Were Fox, 26 December 1808
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
American Consulate Falmouth 26 December 1808.

The Princess Augusta Packet arrived here the 20th. Inst. in the evening from New York, and hearing there was a person on board with dispatches for the American Minister at London, I sent my Clerk off to the packet, and received from one of the passengers thy esteemed favour of the 10th. ulto. with sundry dispatches for William Pinckney Esqr. at London.
I was at a loss how to send them forward for that Gentleman to have them quickly, as the Officer at the Custom- House said that all the passengers not British Subjects, must appear at the Custom House on the following day before they could proceed from hence.  As this would be attended with considerable delay, I prevailed on Charles Williams Esqr. one of the passengers, to set off for London by the Mail-Coach on the morning of the 21st. and to take particular care of all the packets which I entrusted to his charge; which he promised me to deliver to the Minister immediately on his arrival at London; & with which I doubt not but he complied.  I expect they were delivered the Minister on the Morning of the 23rd.  I also wrote him by post, of having sent these dispatches, which I had carefully secured in another strong package.
I shall always feel great pleasure in attending to any business which may be useful to thee or thy Friends hereaway.
Several Gentlemen were here waiting the arrival of the packet to know the probability of the continuance of the Embargo, who when she came in immediately set off express, having I presume some speculations in the articles imported from America in view.
Cotton Wool, Rice, Tobacco, Lumber, Naval Stores &ca., are very high, and likely to advance; Grain is also high, though within the last fortnight it has rather fallen.  West India produce has advanced in the last two Months.
British shipping are much in demand in consequence of the great number of Transports employed by Government, and the opportunity to trade with Spain, Portugal and the Brazils.
We have had nothing particularly new lately at this port respecting the American Citizens, or their shipping.  I am most respectfully thy assured Friend

Rob. W. Fox

